HOUGH, Circuit Judge
(after stating the facts as above). It must be emphasized that this is not a claim against the United States Mail Company, nor against its estate in bankruptcy; the government is pur*114suing the equity receivers on the theory that in their official capacity they have brought themselves within the liabilities imposed by the quoted statute. No question arises as to governmental preference under any of the well-known statutes dealing with that subject; we are not concerned with any right of the United States to recover these taxes from the bankrupt estate; the only question before us is the liability of the receivers as such.
The act declares, in language free from all ambiguity, who, after collection, shall pay the head tax; (2) by what lien that tax is secured; and (3) against whom the amount of tax shall constitute a debt. Plainly only an owner owes the tax, and much effort is made to show that United States Mail as chartered owner or owner pro hac vice is within the statute as a debtor. The point is immaterial, for we may assume that an action would have lain against that corporation to recover these taxes as debts, without affecting decision of the cause at bar.
The material point is that these receivers never owned nor had title to the steamship company’s property, assets, or business. The sufficient reason for this is that such officials are but the agents of the court to take possession, and their rights and liabilities arise wholly from what in contemplation of law is the possession of the court. Not only were the receivers never owners of these steamers, either absolutely or pro hac vice, hut by the filing of petition in bankruptcy followed by adjudication, the title of the trustees has related back to a date anterior to the receivers’ appointment. Everett v. Judson, 228 U. S. 474, 33 Sup. Ct. 568, 57 L. Ed. 927, 46 L. R. A. (N. S.) 154.
It is substantially asserted by appellant that because in some way the United States Mail Company could have been forced to pay, therefore any receivers of that concern functioning when the aliens “entered” this country must also pay, because the receivers stand in the insolvent’s shoes. This is a mistaken view of the office and duty of receivers. They distinctly do not so stand; on the contrary, they exist because the court deprives a party of possession of his own property, and puts in control indifferent persons who do not succeed, but supplant defendants whose title (as distinct from possession) is undisturbed by the process.
This elementary truth does not forbid enforcing against the property in the receivers’ hands obligations of the defendant. General creditors or those secured by lien ordinarily have that right; but in this instance bankruptcy followed by proper orders in this cause has transferred all such demands to the bankruptcy court. Therefore the government must go to that court, unless some words of this particular statute can be pointed out whereby receivers become “owners.” There are no such words; on the other hand, that a taxing act must especially be construed according to its clear language is a proposition too familiar to need citation in support.
Order affirmed, without prejudice to such proceedings in bankruptcy as appellant may be advised.